Brief Stricken and Order filed December 31, 2018




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00980-CR
                                  ____________

                  DANIEL ARNOLD WALLER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 79878-CR

                                    ORDER

      Appellant’s brief discloses the name of a child victim of sexual assault under
the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App. P. 9.10(b).
Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Tex. Code Crim. Proc.
art. 57.02 and Tex. R. App. P. 9.10 by January 10, 2019.

                                  PER CURIAM